Title: To Thomas Jefferson from Thomas Turpin, 30 December 1780
From: Turpin, Thomas
To: Jefferson, Thomas



Dear Sir
Decr. 30th. 1780

As you mention’d in Your Letter, that the rent of the Tenament on which you live never exceeded £20 is owing to a wrong information for I do assure you the lest that it ever rented for Since I held it, was £30 to 35£: ⅌ Annm. and lest such a report may have Some weight with the Jury to my Prejudice tho’t Proper to mention it to Your Excellency. I’ve always tho’t that £30 was a very low rent. I am Dr. Sir with much respect Yor. Most hble. Servt.,

Thos. Turpin

